Citation Nr: 1445053	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  14-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for status post total left knee replacement, on a schedular basis.

2. Entitlement to an evaluation in excess of 30 percent for status post total right knee replacement, on a schedular basis.

3.  Entitlement to an evaluation in excess of 30 percent for status post total left knee replacement, on an extraschedular basis.

4.  Entitlement to an evaluation in excess of 30 percent for status post total right knee replacement, on an extraschedular basis.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from August 1956 until August 1960. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In September 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

The issues of entitlement to an evaluation in excess of 30 percent for the bilateral knees on an extraschedular basis are being REMANDED and are addressed in the REMAND portion of the decision below.  These issues are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's status post total left knee replacement is typically manifested by intermediate degrees of residual weakness, pain, and limitation of motion.

2.  The Veteran's status post total right knee replacement is typically manifested by intermediate degrees of residual weakness, pain, and limitation of motion.

3.  The Veteran's limitations due to his bilateral total knee replacements increase as a result of bilateral pain and cramping that occurs after sitting or standing for long periods of time, which cause marked interference with physical and sedentary employment.  

4.  The Veteran's left knee disability was manifested by mild instability, which was evidence by 5 millimeters (mm) of anterior and posterior instability and 5mm of lateral instability and slight problems with balance.

5.  The Veteran's right knee disability was manifested by mild instability, which was evidenced by 1 centimeter (cm) of anterior and posterior instability and 5 mm of lateral instability and slight problems with balance.

6.  The Veteran completed 4 years of college and received a master's degree in physical education.  He has past work experience that includes: 37 years as a physical education teacher, 2 years in insurance, and approximately 8 years as a seasonal ranger/starter at a golf course. 

7.  With full consideration of the Veteran's educational background and occupational experience, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 30 percent for status post total left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2013).

2.  The criteria for a schedular disability rating in excess of 30 percent for status post total right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2013).

3.  The criteria for a separate 10 percent disability rating for recurrent subluxation or lateral instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5257 (2013).

4.  The criteria for a separate 10 percent disability rating for recurrent subluxation or lateral instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5257 (2013).

5.  The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in a May 2009 letter, issued before the July 2009 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA and private treatment records provided by the Veteran, statements from the Veteran, and a VA examination reports.  While the Board notes that recent treatment records from the Veteran's private orthopedic treatment facility (Danbury Orthopedics) have not been obtained, the Board finds that evidence of record indicates that these records are not relevant to the Veteran's claims for an increased rating on a schedular basis.  Specifically, the Veteran testified that the knee replacements had been okay, motion was not the issue and the knee itself had no pain.  He testified that he had only seen this doctor twice and had another appointment pending and mentioned the doctor in connection with the pain associated with the claim on an extraschedular basis.  Thus, as the Veteran does not contend and specifically has stated that his condition is not reflective of symptoms that would warrant a higher schedular rating, the Board finds that there is no reasonable possibility that records from the Veteran's private orthopedic facility would aid in substantiating his claim for increased schedular ratings.  

Additionally, in September 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  During the September 2014 hearing, the Veterans Law Judge that conducted the hearing identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all relevant, obtainable evidence identified by the Veteran to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence that was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Increased Ratings for Status Post Left and Right Total Knee Replacement

The Veteran has claimed entitlement to a rating in excess of 30 percent for each of his knees, status post total knee replacement.  The current 30 percent ratings are assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013). 

Under Diagnostic Code 5055, a 30 percent rating is warranted as a minimum rating for knee replacement.  With intermediate degrees of residual weakness, pain, or limitation of motion, the condition is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A maximum rating of 100 percent is warranted for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, a 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

In addition to the 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (other impairment, including recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and (genu recurvatum) evaluate impairment resulting from service connected knee disorders.

The Veteran contends that his bilateral knee replacements cause symptoms that warrant ratings in excess of his current 30 percent ratings.  During his hearing, the Veteran stated that he gets sporadic cramping in each of his legs after his legs are still for extended periods of time.  He reported that his legs will cramp up while he is lying down and when he is sitting in a chair.  He indicates that walking relieves these cramps but it "takes a while for it to go away." He reported issues with these cramps in his hamstrings, his calf muscles, his quadriceps, and his groin muscles.  The Veteran reported that the knees themselves don't have any pain, but the replacements have been causing cramping and pain in all the other parts of his legs.  He reported that these cramps may occur up to five days in a row, but then may not occur for two to three days.  

The Veteran stated that he has not had problems with limitation of motion of his knees. "No, the motion [of his knees] again the knee is not the issue." "It is all the muscles surrounding [the knee], the quads, the hamstrings, the calves."  He reported that he treats his symptoms with pain medication, muscle relaxers, massage, and continuous movement.  

The Veteran also reported problems with instability in his knees.  He indicated that he has "a little problem" with balance at times and that while they don't "give out" he feels that they are weaker than they otherwise should be.  He also indicated that this instability requires that he make turns more slowly than usual.

The Veteran underwent examinations in February 2009, July 2009, and March 2013.  The February 2009 examiner reported that the Veteran underwent a right total knee joint replacement in 1991 and a left total knee joint replacement in 2000.  During the examination, the Veteran reported that his right knee causes him pain of varying intensity, lacks endurance, and has excessive fatigue.  He reported no problems with right knee weakness, swelling, or locking.  Regarding his left knee, the Veteran reported left knee fatigue and lack of endurance after walking a mile or up and down stairs.  Physical examination demonstrated flexion of the right knee to 110 degrees, extension to 0 degrees, and 1 cm of anterior and posterior instability and 5 mm of lateral instability.  The left knee had flexion to 115 degrees, extension to 0 degrees, and 5mm of anterior and posterior instability and 5 mm of lateral instability.  The examiner indicated that the Veteran's lack of endurance and pain on repeated use resulted in a reduction of 60 degrees of flexion on the right, but significant reduction of range of motion was not found upon repetition on the left.  

During the July 2009 examination, the Veteran reported that his legs had been good until one year prior when his right leg developed pain with staying in prolonged positions, such as while driving.  No other significant issues were reported with the left knee, which was reported to be "good."  The Veteran's right knee was noted to have pain when in a position for a half hour to 45 minutes, or with walking for a similar period of time.  The pain was reported to resolve after about 20 minutes of walking and sitting.  No weakness was noted but instability (without giving way) was reported four to five times per week.  Range of motion testing reflected motion from 0 to 110 degrees flexion in the right knee and 0 to 120 degrees of flexion in the left knee.  No laxity was noted and Lachman's and McMurray's tests were negative.

During the March 2013 examination, it was reported that the Veteran had residual pain and decreased range of motion that causes "moderate" functional impairment.  The Veteran's limitations were noted to increase as a result of bilateral pain that occurs after sitting or standing for long periods of time, which the examiner opined would make it hard for him to work in a physical or sedentary job.  The Veteran was currently not working.  Physical examination demonstrated flexion of both knees to 60 degrees normally and painful motion began at that point.  Extension of both knees was reported to 0 degrees.  No additional restrictions were noted for either knee after repetitive testing.  While the both knees demonstrated excess fatigability, no reduction in muscle strength was noted for either knee.  The examiner opined that both knees demonstrated an intermediate degree of residual weakness and pain on limitation of motion.  

Based on the above, the Board finds that a rating in excess of 30 percent is not warranted for either of the Veteran's knee disabilities.  Under DC 5055, a higher 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The above evidence does not reflect severe painful motion or weakness in the affected extremity.  While the Board notes that the Veteran has symptoms of pain and weakness, it is not severe.  In fact the March 2013 examiner characterized the amount of residual weakness and pain with limitation of motion to be intermediate.  Specifically, while the examiner noted pain that occurred at 60 degrees of flexion, the Veteran contended at his hearing that his pain is not due to motion and that he does not contend that a higher rating should be afforded based upon limitation of motion or painful motion.  The Veteran stated that "the motion [of his knees] is not the issue."  While the Veteran has reported excess fatigability and lack of endurance, no weakness of the joint has been reported by the Veteran or found on examination.  While the Veteran may have severe pain in his bilateral extremities due to his bilateral knee replacements, he does not have severe painful motion or weakness in the joints that would warrant a higher rating under 5055. 

Under DC 5055, the Veteran's condition may be considered by analogy under DC 5256, 5261, or 5262.  With respect to ratings based on limitation of motion, the examinations reflect flexion ranging from 60 degrees to 110 degrees on the right and 60 degrees to 120 degrees on the left.  Extension was consistently found to 0 degrees.  Even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination, the Veteran's motion far exceeds the levels required for compensable evaluations.  Therefore, increased ratings are not available under Diagnostic Codes 5260 or 5261. 

In the absence of ankylosis, a rating in excess of 30 percent is not warranted under Diagnostic Code 5256.  Because a rating in excess of 30 percent is not available under Diagnostic Codes 5257, 5258, 5259, or 5263, these ratings need not be further considered with regard to granting a higher rating.  In the absence of nonunion of the tibia and fibula, a rating in excess of 30 percent cannot be assigned under Diagnostic Code 5262. 

While a rating in excess of 30 percent is not warranted for either of the Veteran's knee conditions, the Board finds that separate 10 percent ratings for instability of each knee are warranted under 5257.  In this regard, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not 'duplicative of or overlapping with the symptomatology' of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, the General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004). 

Diagnostic Code 5055 refers to chronic residuals consisting of painful motion or weakness.  While that criteria does necessarily encompass any other description of disability resulting from painful motion and weakness, reasonably including fatigue and any incoordination due to weakness or pain, it does not encompass instability, a manifestation that could exist without pain or weakness.  Therefore, a rating under Diagnostic Code 5055 does not preclude a separate additional rating under Diagnostic Code 5257 for instability.  See e.g. Thomas v. Nicholson, 20 Vet. App. 448 (Table); 2006 WL 322032, * 1-2 (2006) (nonprecedential)(reversing the Board's finding that 38 C.F.R. § 4.14 prohibited the assignment of separate ratings under DC 5257 and DC 5055); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").

The Veteran has maintained that he has recurrent "slight" problems with instability and balance as a result of his bilateral total knee replacements.  In February 2009, the VA examiner noted that the Veteran's right knee had 1 cm of anterior and posterior instability and 5 mm of lateral instability and that the left knee had 5mm of anterior and posterior instability and 5 mm of lateral instability.  

The Board finds that higher evaluations for "severe" or "moderate" instability are not warranted based upon the evidence of record.  The evidence of record indicates that the Veteran has instability 4-5 times per week and has not had periods of "completely giving way."  Further, the evidence does not suggest that the Veteran has not been prescribed the use of any additional walking aids, such as, a cane or a walker, and only uses a knee brace during more physical activities such as golfing.    

Accordingly, the Board finds that the Veteran does not warrant schedular disability ratings in excess of 30 percent based on his left and right total knee replacements, but separate ratings of 10 percent for instability of his knees are appropriate.  To the extent that the Veteran's claim for schedular disability ratings in excess of 30 percent based on his left and right total knee replacements have been denied, the Board notes that it has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a schedular evaluation in excess of 30 percent for left and right total knee replacements must be denied.  38 C.F.R. 4.3; 4.71a DC 5055, 5256 - 5263.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to an increased level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b).

The Veteran's symptoms associated with his service-connected knee disabilities include recurrent pain that doesn't necessarily limit range of motion and cramping in his calves, hamstrings, quadriceps, and his groin.  The Board's review indicates the diagnostic codes that pertain to the knee DC 5055, 5256 - 5263 do not contemplate cramping and associated functional loss that may occur in other areas of the related lower extremity.  While the 60 percent rating for 5055 does account for severe painful motion or weakness in the affected extremity, the Veteran's severe pain has not necessarily resulted with motion of the extremity and has not resulted in weakness of the extremity.  

Although the Veteran's condition has not resulted in these manifestations of functional loss, the Board notes that the VA examiner opined that the Veteran's bilateral pain that occurs after sitting or standing for long periods of time would make it hard for him to work in a physical or sedentary job.  Based upon the Veteran's hearing testimony it is clear that the bilateral pain referenced by the examiner is the Veteran's cramping condition that results after remaining in one position for extended periods of time.  The Veteran indicates that the condition has caused him to stop working, even in his part-time capacity, because of the limitations caused by his condition.  Accordingly, the Board finds that symptoms cause marked interference with employment and warrants referral to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 3.321(b).

Entitlement to a TDIU

The Veteran contends that his service-connected knee disabilities prevent him from obtaining and maintaining any type of substantially gainful employment.  

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16.

The Veteran is service-connected for left and right total knee replacements at 30 percent each, which is 56 percent after accounting for the bilateral factor.  See 38 C.F.R. § 4.25, 4.26.  The Veteran is also service-connected for "slight" instability of the left and right knees at 10 percent each, which is 21 percent after accounting for the bilateral factor.  Id.  Accordingly, the Veteran has a combined rating of 70 percent and meets the schedular requirements for a TDIU. See 38 C.F.R. § 4.16.

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During his September 2014 hearing, the Veteran reported that he had not worked since October 2013, even in a part-time capacity.  Accordingly, the remaining question before the Board, therefore, is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  In his application for TDIU, the Veteran indicated that he had a Bachelor's and a Master's degree in physical education. 

The Veteran's most recent employment had been working as a part-time (2-3 days per week) ranger/starter at a local golf course in seasonal position for approximately 8 years.  The Veteran stated that he was asked to return but that he just couldn't do the job due to his legs, as well as, his breathing and complications with the health of his wife.   

Prior to his seasonal employment, the Veteran worked as a physical education teacher from 1967 to 2003 (37 years).  The Veteran reported that he left his job as a teacher because he was having recurrent knee pain after working with elementary school students and bending down to their height.  He was transferred back to high school after the problems began but his problems continued.  Prior to working in education, the Veteran reports that he worked for a year or two in insurance in a sedentary position.  

In March 2013, the Veteran was seen for a VA examination regarding the functional limitations that resulted from his service-connected knee disabilities.  The Veteran was noted to have residual pain and decreased range of motion that causes "moderate" functional impairment.  However, the examiner also stated that the Veteran's limitations on activity would increase as a result of bilateral pain that occurs after sitting or standing for long periods of time, which the examiner opined would make it hard for him to work in a physical or sedentary job.  

While the Board notes that the Veteran's testimony indicates that non-service connected conditions and the declining health of his wife may play a part in his inability to work, the Board finds that the Veteran's service-connected bilateral knee disabilities cause his current inability to maintain gainful employment.  This determination is based upon the opinion expressed by the VA examiner and resolving the benefit of the doubt in favor of the Veteran.  The Veteran's approximately 45 year work history since exiting the Air Force in 1960 has involved routine physical activity.  Even considering the Veteran's relatively brief period working in insurance, the examiner indicated that maintaining a physical or sedentary job would be difficult due to the limitations caused by the Veteran's service-connected condition.  

While the Veteran's condition at times only causes "moderate" functional impairment due to residual pain and decreased range of motion, the evidence of record suggests that this level of impairment becomes marked or severe during periods when the Veteran has cramping of his bilateral lower extremities due to his service-connected condition.  The examiner indicated that these problems would "make it difficult" for the Veteran to engage in almost any type of work (physical or sedentary), including all of the work that the Veteran has previous experience.  Moreover, the Board finds that even jobs that allow freedom to switch between standing, sitting, and walking would likely also be difficult due to the Veteran's bilateral knee condition.  This is evidenced by the Veteran's declining condition while he worked as a school teacher, a position that would likely provide the Veteran the freedom to switch positions at will.  At the very least, the Board finds that the evidence of record places the claim into relative equipoise.  As such, the Board concludes that an award of a TDIU is warranted, under 38 C.F.R. § 4.16(a).  The benefit sought on appeal is accordingly granted. 


ORDER

Entitlement to a schedular rating in excess of 30 percent for status post total left knee replacement is denied. 

Entitlement to a schedular rating in excess of 30 percent for status post total right knee replacement is denied. 

Entitlement to a separate 10 percent disability rating for subluxation or lateral instability of the left knee is granted.  

Entitlement to a separate 10 percent disability rating for subluxation or lateral instability of the right knee is granted.  

Submission of a claim for an evaluation in excess of 30 percent for the bilateral knees on an extraschedular basis to the Director, Compensation and Pension Service, is warranted.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As discussed above, further evidentiary development is necessary before appellate review may proceed on the Veteran's claims for an increased rating on an extraschedular basis.  

While the evidence of record indicated that the treatment records from the Veteran's private physician would not be relevant to adjudicating the Veteran's increased rating claim on a schedular basis (as he was not contending criteria contemplated by the rating criteria), these records may be pertinent to determining if an extraschedular rating is warranted and, therefore, reasonable efforts should be undertaken to obtain them prior to referral for an extraschedular evaluation.  Then, this matter is to be referred to the Director, Compensation Service, for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, the AOJ should undertake appropriate efforts to obtain the Veteran's treatment records from the Veteran's private orthopedic group (identified on page 6 of the hearing transcript).  Any records obtained should be associated with the claims file.  

2. Then, the AOJ should submit the claims for increased ratings for the Veteran's left and right knees, status post total knee replacement to the Director, Compensation Service, for extraschedular consideration. 

3. After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


